Citation Nr: 0926722	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-16 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative 
osteoarthritis of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1944 to July 
1946 and from October 1951 to September 1955. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that his currently diagnosed right knee 
osteoarthritis was caused by, or is related to, a right knee 
injury during service.  The Veteran has reported that, in 
March/April 1952, he fell while going down two decks on the 
DDE-510 and dislocated his right knee.  He reported that he 
went on sick bay in Guantanamo Bay after the incident and 
that the doctor popped his knee back into socket.  The 
Veteran also indicated that he had subsequent right knee pain 
while playing on the service baseball team, and that the 
trainer for the team had to massage his knee before practices 
and games.  Additionally, the Veteran reported that he was 
unable to return to his career as a professional baseball 
player after service because of his right knee injury.  
Finally, the Veteran reported that he sought VA treatment for 
his right knee pain in the 1990s at the Birmingham, Alabama, 
VA medical center, but that these records are unavailable.  

In October 2006, one of the Veteran's fellow service members 
submitted a statement reporting that the Veteran's right knee 
had bothered him while playing on the service baseball team.  
He also reported that the Veteran's right knee had continued 
to bother him until present.  

Post-service VA treatment records indicate that, in October 
2005, the Veteran reported that he was postponing a total 
knee replacement surgery, and, in February 2008, he 
complained of bilateral knee pain and reported having right 
knee aspirations performed by his private doctor.  

In a September 2006 letter, the Veteran's private doctor, Dr. 
James G. Davis, reported that the Veteran had been his 
patient for the past 3 years and had severe degenerative 
osteoarthritis of his knees, which he had treated with non-
steroidal anti-inflammatory medication, exercise, and 
ambulatory aids.  Dr. Davis also indicated that the Veteran 
would require total knee joint replacement in the near future 
due to the continual worsening of his degenerative 
osteoarthritis.

To date, no treatment records from Dr. Davis have been 
associated with the claims file.  These records should be 
obtained on remand.  Any available treatment records from the 
Birmingham, Alabama, VA medical center dated from 1955 to 
2003 should also be obtained on remand.  Additionally, 
although a request for service treatment records was made in 
July 2006, further efforts to confirm the Veteran's reports 
of in-service treatment for a right knee injury in 
March/April 1952 at the Guantanamo Bay military base hospital 
should be undertaken to ensure that all such records have 
been obtained.  

To date, the Veteran has not been provided with a VA medical 
examination assessing the etiology of his right knee 
degenerative osteoarthritis.  Under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA is obliged to provide a 
medical examination and/or get a medical opinion when the 
record contains competent evidence that the claimant has a 
current disability; the record indicates that the disability, 
or signs and symptoms of disability, may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here, there is evidence of record indicating that 
the Veteran may have had a right knee injury during service, 
and current evidence of right knee degenerative 
osteoarthritis.  Therefore, the Board finds that a medical 
opinion regarding the etiology of the Veteran's right knee 
osteoarthritis is necessary to make a determination in this 
case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the National Personnel Records 
Center and/or any other indicated agency, 
and request copies of the Veteran's 
complete service treatment records, 
including all clinical records.  The Board 
is particularly interested in records 
regarding a right knee injury from the 
Guantanamo Bay base hospital dated in 
March/April 1952.  

2.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
related to the right knee from the 
Birmingham, Alabama, VA Medical Center 
dated from 1955 to 2003.  

3.  Make arrangements to obtain the 
Veteran's complete treatment records from 
Dr. James G. Davis.  

4.  Thereafter, schedule the Veteran for a 
VA orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

The examiner should provide a medical 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current right knee 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, including a fall in 
1952 while onboard the DDE-510.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008)


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

